218 S.W.3d 555 (2007)
STATE of Missouri, Respondent,
v.
Rainey Eddie GREGORY, Appellant.
No. ED 87351.
Missouri Court of Appeals, Eastern District, Division One.
January 30, 2007.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 6, 2007.
Application for Transfer Denied May 1, 2007.
Michael F. Jones, Clayton, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Cecily L. Daller, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Rainey Gregory ("Defendant") appeals from his conviction on one count of manufacturing *556 methamphetamine, two counts of resisting arrest and one count of assaulting a law enforcement officer.
Defendant claims only one point on appeal. He alleges that the trial court erred in denying his motion to suppress the evidence seized in his apartment because the police officer did not have a search warrant.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).